Title: To Benjamin Franklin from Vergennes, 3 December 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Versailles le 3. Xbre. 1783.
          
          Vous etes instruit, Monsieur, de tout ce qui est relatif à l’évocation faite au Conseil du Roy de la discution qui s’est élevée au sujet des oppositions formées sur une partie de la Cargaison de la frégate l’Alliance. M. Chardon Procureur Général du Conseil des

Prises vient de m’écrire à ce sujet une lettre que je crois devoir vous communiquer et dont je joins ici la copie. Vous y verrez, Monsieur, que c’est par le fait même du Sr. Barclay que cette affaire reste indécise. Je vous prie de vouloir bien lui transmettre toutes les réflexions détaillées dans la lettre de M. Chardon, et lui faire connoitre qu’il ne peut imputer qu’à lui même et au défaut de s’être mis en régle, si le Conseil n’a pas encore prononcé sur la mainlevée qu’il se croit fondé à réclamer. Vous voudrez bien aussi me faire part de ses intentions définitives à cet égard, afin que je puisse en informer M. Chardon.
          J’ai l’honneur d’être très sincerement Monsieur, votre très humble et très obéissant serviteur
          
            De Vergennes
            M. Franklin.
          
        